DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6 and 9-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lincoln (U.S. 5,564,448) in view of Kresse (U.S. 7,441,301).
Regarding claim 1, Lincoln discloses a disposable nozzle (figs. 4-5, item 16) comprising a hollow cylindrical body (item 40) having an inlet upstream end configured to receive a flow of liquid and an outlet downstream end (item 46) for distributing the flow of liquid in a desired spray pattern (col, 5, In 24-27) and attachment means configured to removably couple the disposable nozzle to a spraying system (see items 50 and 52 comprising a bayonet connector; see also col 5, In 9-14) via a fluid passageway (items 32 and 38), wherein the attachment means comprise a pair of radially extending and diametrically opposed stops (50) on an outer surface of the hollow cylindrical body, wherein the fluid 
Lincoln fails to disclose the L-shaped slots are on an outer surface of the fluid passageway, wherein based on the applicant’s disclosure, it appears the L-shaped slot is both on the inner and outer surface of the passageway, i.e. goes through the surface of the passageway.
However, Kresse teaches a bayonet connection which includes L-shaped slots (14) which are on the outer surface of the passageway, as it goes through the surface of the passage way.
The substitution of one known element for another would have been obvious to one having ordinary skill in the art at the time the invention was filed, since the substitution of the L-shaped slots which go through the surface, as taught by Kresse, would not have changed the function of the device and would be a matter of obvious design choice, dependent on whether one wants the inner workings exposed or covered, and doing so would yield predictable results, namely, exposing the stops as a clear indicator that the bayonet fitting is properly attached and locked in place.


Regarding claim 3, the nozzle further comprises a circular groove (see cut portion at the upstream end of item 32 designed to receive O-ring 36) positioned near the inlet upstream end of the hollow cylindrical body for receiving an annular sealing member (fig. 4).
Regarding claim 4, the annular sealing member (item 36) is configured to provide a tight seal engagement between the hollow cylindrical body and the fluid passageway of the spraying system and prevent liquid leakage downstream therefrom (col 5, In 14-16).
Regarding claim 5, the pair of radially extending and diametrically opposed stops are positioned (items 50) on the outer surface of the hollow cylindrical body in a downstream direction of the annular sealing member (fig. 4).
Regarding claim 6, the first portion that is substantially parallel to a longitudinal axis of the fluid passageway and the second portion is implemented on a circumference of the fluid passageway (as shown in Fig. 5).

    PNG
    media_image1.png
    452
    661
    media_image1.png
    Greyscale

Regarding claim 9, a circumferential distance of the second portion of each L-shaped slot is greater than or at least equal to that of each of the pair of radially extending and diametrically opposed stops (see fig. 5 annotated showing stops 50 being the same size as portion 52).
Regarding claim 10, a thickness of a cylindrical wall of the fluid passageway progressively decreases from an upstream end towards a downstream end (see fig. 4 showing progressively decreasing the thickness of passageway 32 in the downstream direction).
Regarding claim 11, a height of each stop of the hollow cylindrical body in a radial direction is less than or equal to a thickness of the end wall of the second portion of a respective L-shaped slot (see fig. 4 where the height of stops 50 are the same height as stops 56).
Regarding claim 12, the outlet downstream end of the hollow cylindrical body comprises a nozzle opening (item 46) for distributing the flow of liquid in the desired spray pattern (col 5, In 20-27).

Regarding claim 14, the hollow cylindrical body of the disposable nozzle is configured to have an internal diameter progressively decreasing from the inlet upstream end to the outlet downstream end (see fig. 4, items 40/44 showing decreasing the internal diameter of the nozzle in the direction of outlet 46).
Regarding claim 15, the spraying system is configured to open and close the flow of liquid in response to the actuation and a release of the spray trigger, respectively (though not explicitly disclosed, means to turn on and off the system must exist, turning the system on and off is equivalent to the actuation of a trigger, e.g. opening closing a valve, turning a pump on or off, etc.).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsiao (U.S. 6,960,042) in view of Kresse.
Regarding claim 16, Hsiao discloses a spray mop, comprising: a mop handle (3); a spray trigger (35) provided at a distal end of the mop handle; a bottle reservoir (41) on a lower portion of the mop handle, wherein the bottle reservoir is configured to receive and retain a bottle of cleaning liquid; a disposable nozzle (182) releasably attached to an outlet port of the bottle reservoir, the disposable nozzle comprising: a hollow cylindrical body, wherein in response to each actuation of the spray trigger of the spray mop, an inlet upstream end of the hollow cylindrical body is configured to receive a flow of liquid from the bottle of cleaning liquid via the outlet port of the bottle reservoir and an outlet downstream end of the hollow cylindrical body is configured to distribute the flow of liquid in a desired spray pattern, and attachment means (type of fitting not explicitly stated, but clearly shows the nozzle attached) configured to removably couple the disposable nozzle to the spraying system via a fluid 
Hsiao fails to disclose the attachment means as described (claim language describes a well-known type of fitting called a bayonet fitting).
However, Kresse teaches a bayonet connection attachment means configured to removably couple the pipe components, wherein the attachment means comprise a pair of radially extending and diametrically opposed stops positioned on an outer surface of the hollow cylindrical body, wherein the fluid passageway comprises a pair of diametrically spaced L-shaped slots on an outer surface of the fluid passageway, wherein each L-shaped slot includes: a first portion having an opening for receiving each of the pair of radially extending and diametrically opposed stops when the hollow cylindrical body of the 4Application No. 16/173,375Attorney Docket No. 119540.0199 disposable nozzle is inserted into the fluid passageway, and a second portion having an end wall for locking and retaining each of the pair of radially extending and diametrically opposed stops (as shown in Fig. 4).
The substitution of one known element for another would have been obvious to one having ordinary skill in the art at the time the invention was filed, since the substitution of bayonet fitting, as taught by Kresse, would not have changed the function of the device and would have yielded predictable results, namely, providing different well-known locking mechanism for the nozzle which allows for faster attachment and removal compared to some attachment means such as a threaded fitting.

Response to Arguments
Applicant's arguments filed 18 November 2020 have been fully considered but they are not persuasive. 

The previous rejection, mailed 25 September 2020, has shown that Kresse cures the deficiencies of Lincoln, described in applicant’s latest remarks, filed 18 November 2020.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIET LE whose telephone number is (571)270-1548.  The examiner can normally be reached on Monday - Friday 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VIET LE/               Primary Examiner, Art Unit 3752